         Case 3:18-md-02843-VC Document 195 Filed 11/16/18 Page 1 of 5



Lesley E. Weaver (SBN 191305)                    Derek W. Loeser (admitted pro hac vice)
BLEICHMAR FONTI & AULD LLP                       KELLER ROHRBACK L.L.P.
555 12th Street, Suite 1600                      1201 Third Avenue, Suite 3200
Oakland, CA 94607                                Seattle, WA 98101
Tel.: (415) 445-4003                             Tel.: (206) 623-1900
Fax: (415) 445-4020                              Fax: (206) 623-3384
lweaver@bfalaw.com                               dloeser@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA


IN RE FACEBOOK, INC. CONSUMER                     MDL No. 2843
PRIVACY USER PROFILE LITIGATION                   Case No. 18-md-02843-VC


This document relates to:                         MDL PLAINTIFFS’ OPPOSITION TO
                                                  KIMBERLY M. FOXX’S MOTION FOR
People of Illinois ex rel. Kimberly M. Foxx v.    REMAND
Facebook, Inc., et al., 18-cv-2667 (N.D. Ill.)
                                                  Judge: Hon. Vince Chhabria
                                                  Courtroom: 4, 17th Floor
                                                  Hearing Date: January 23, 2019
                                                  Hearing Time: 10:30 a.m.
         Case 3:18-md-02843-VC Document 195 Filed 11/16/18 Page 2 of 5




       Consistent with ECF No. 179, Plaintiffs in this Multidistrict Litigation (“MDL

Plaintiffs”) provide a limited response to the pending motion to remand to address concerns

specific to the Class. As a threshold matter, MDL Plaintiffs agree with Defendant Facebook that

diversity jurisdiction exists, as Cook County does not seek relief that would inure to the State of

Illinois alone. Dep’t of Fair Emp. & Hous. v. Lucent Tech., Inc., 642 F.3d 728, 737 (9th Cir.

2011). MDL Plaintiffs note, in particular, that Cook County has pleaded consumer claims also

pleaded in the Consolidated Complaint filed by MDL Plaintiffs in September. See ECF No. 152-

2, ¶¶ 654-68.

       In addition, there is no need for Cook County to be separately represented in this MDL.

State subdivisions regularly work with class counsel in MDLs. In past MDLs—including some

in which MDL Plaintiffs’ Co-Lead Counsel have represented state subdivisions—complaints

filed by states and municipalities have been consolidated into the MDL with none of the “serious

inefficiencies” feared by Foxx. ECF No. 172 at n.2; see, e.g., In re Auto. Parts Antitrust Litig.,

No. 2:12-md-02311 (E.D. Mich.); In re Mun. Derivatives Antitrust Litig. No. 1:08-md-01950

(S.D.N.Y.); In re Nat’l Prescription Opiate Litig., No. 1:17-md-2804 (N.D. Ohio); In re Oil Spill

by Oil Rig “Deepwater Horizon” in Gulf of Mex., MDL No. 2179 (E.D. La.). It is generally more

efficient to have fewer rather than more firms lead litigation when there is no special need for

additional firms’ involvement. Based upon similar reasoning, the court presiding over the

Cambridge Analytica bankruptcy instructed the Trustee that he need not separately negotiate

with Cook County’s counsel in addition to MDL Plaintiffs’ Co-Lead Counsel. See Weaver Decl.,

Exh. A (Transcript of Hearing at 12:16-13:20, In re Cambridge Analytica, No. 18-11501-shl

(S.D.N.Y. Oct. 24, 2018)).




OPPOSITION TO MOTION FOR                         1                                   MDL NO. 2843
REMAND                                                                    CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 195 Filed 11/16/18 Page 3 of 5



       For these reasons, MDL Plaintiffs respectfully suggest that coordination of the Cook

County action into this MDL is not only supported by law but consistent with the goals of

efficiency at the heart of the MDL process.


Dated: November 16, 2018                               Respectfully submitted,


KELLER ROHRBACK L.L.P.                                 BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                             By:      /s/ Lesley E. Weaver
       Derek W. Loeser                                          Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)                Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)             Matthew S. Weiler (SBN 236052)
Gretchen Freeman Cappio (admitted pro hac vice)        Emily C. Aldridge (SBN 299236)
Cari Campen Laufenberg (admitted pro hac vice)         555 12th Street, Suite 1600
1201 Third Avenue, Suite 3200                          Oakland, CA 94607
Seattle, WA 98101                                      Tel.: (415) 445-4003
Tel.: (206) 623-1900                                   Fax: (415) 445-4020
Fax: (206) 623-3384                                    lweaver@bfalaw.com
dloeser@kellerrohrback.com                             mweiler@bfalaw.com
lsarko@kellerrohrback.com                              ealdridge@bfalaw.com
gcappio@kellerrohrback.com
claufenberg@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

                                  Plaintiffs’ Co-Lead Counsel




OPPOSITION TO MOTION FOR                       2                                  MDL NO. 2843
REMAND                                                                 CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 195 Filed 11/16/18 Page 4 of 5



               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Lesley E. Weaver, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 16th day of November, 2018, at Oakland, California.


                                              /s/ Lesley E. Weaver
                                              Lesley E. Weaver




OPPOSITION TO MOTION FOR                         3                                  MDL NO. 2843
REMAND                                                                   CASE NO. 18-MD-02843-VC
           Case 3:18-md-02843-VC Document 195 Filed 11/16/18 Page 5 of 5



                                  CERTIFICATE OF SERVICE


          I, Lesley E. Weaver, hereby certify that on November 16, 2018, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of

California using the CM/ECF system, which shall send electronic notification to all counsel of

record.


                                               /s/ Lesley E. Weaver
                                               Lesley E. Weaver




OPPOSITION TO MOTION FOR                          4                                  MDL NO. 2843
REMAND                                                                    CASE NO. 18-MD-02843-VC
